Exhibit 10.1

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

LAWSON PRODUCTS, INC. 2009 EQUITY COMPENSATION PLAN

This Amendment No. 1 to the Lawson Products, Inc. 2009 Equity Compensation Plan
(as Amended and Restated Effective May 13, 2014) (the “Plan”) is made effective
as of the 9th day of April 2018.

Section 8.0 of the Plan is amended and restated to read in its entirety as
follows:

“8.0 Maximum Individual Awards

The maximum aggregate number of shares of Common Stock that may be granted in
any calendar year with respect to Awards under the Plan to any single
Participant (the “Grant Limitation”) shall be: (a) 125,000 to any Participant
other than a Nonemployee Director, and (b) 20,000 to any Participant who is a
Nonemployee Director. In the event of any adjustment under Section 7.2 to the
number of shares that may be issued under the Plan, the Grant Limitation shall
be proportionately adjusted.”